DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 September 2020 has been entered.
Response to Amendment
Applicant’s amendment to claims 1, 9, 11, 19, and 21 in the response filed on 30 September 2020 is acknowledged.
Claim Objections
Claims 11 and 19 are objected to because of the following informalities:  
Claim 11, lines 19-20 recites “a predetermined seated location” and should recite “the predetermined seated location” because antecedent basis is found in lines 4-5.
Claim 19, lines 21-22 recites “a predetermined seated location” and should recite “the predetermined seated location” because antecedent basis is found in lines 4-5.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, and 8-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, 11, 19, and 21 recite “the guide catheter in the predetermined seated location supports delivery of a device to a position downstream of the predetermined seated location to perform the catheter based medical procedure” which is indefinite because it is unclear if “downstream of the predetermined seated location” is relative to the direction of blood/fluid flow at the predetermined seated location or relative to the direction of insertion of the guide catheter.
In the interest of compact prosecution, the Examiner interprets “the guide catheter in the predetermined seated location supports delivery of a device to a position downstream of the predetermined seated location to perform the catheter based medical procedure” where “downstream” is relative to the direction of insertion of the guide catheter.
Claims 1-6, 8-10, and 24-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are:
Controller configured to monitor the parameter or parameters (Originally filed specification para. 27),

Controller configured to generate an alert on a display when the controller has determined the guide catheter has moved from/is not in the predetermined seated location (Originally filed specification para. 32), and
Display for displaying the alert generated by the controller (Originally filed specification para. 32).
Without the disclosed controller the steps of “monitoring at least one parameter of the catheter based medical procedure” and “determining if the at least one parameter indicates that the distal end of the guide catheter has moved from the predetermined seated location” are indefinite because it is unclear if the claims encompass solely mental steps of a clinician performing the claimed monitoring by simple observation, and the clinician determining if the distal end of the guide catheter has moved from/is not in the predetermined seated location by thinking about whether or not they consider the distal end of the guide catheter in the predetermined seated location based on their observations.
Furthermore, if the solely mental steps of a clinician performing the claimed monitoring by simple observation, and the clinician determining if the distal end of the guide catheter has moved from/is not in the predetermined seated location by thinking about whether or not they consider the distal end of the guide catheter in the predetermined seated location based on their observations satisfies the claimed method, then the step of “adjusting the position of the guide catheter automatically using a robotic catheter system to return the distal end of the guide catheter to the predetermined seated location” is also indefinite because it is unclear how the step .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 2, 5, 6, 8, 10-12, 15-18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,599,730 to Mark Hunter et al. (Hunter) in view of U.S. Patent Application Publication 2004/0106916 to Arthur E. Quaid et al. (Quaid).  
	Regarding claim 1, Hunter teaches a method for maintaining the seating of a guide catheter during a catheter procedure (abstract); the method comprising:
positioning a distal end of a guide catheter in a predetermined seated location (col. 15, lines 53-64 describes a target site being chosen and the catheter being positioned at the target site using the navigation and road map created), wherein the guide catheter in the predetermined seated location supports delivery of a device to a position downstream of the predetermined seated location to perform a catheter based medical procedure (col. 3, lines 49-56 describes Hunter’s catheter providing “a lumen through which a medical device or medical therapy may be delivered” going on to describe different devices used in catheter based medical procedures that could be passed through and downstream of the guide catheter such as cardiac pacing lead; col. 14, lines 25-28 describes the catheter cannulating the coronary sinus, and once cannulated a lead is delivered through the catheter 52 into the cardiac veins. The lead placed into the cardiac veins is downstream relative to insertion direction of the guide catheter necessary to cannulate the coronary sinus);
monitoring at least one parameter of the catheter procedure (col. 4, lines 8-18);

	But Hunter does not explicitly teach determining if the at least one parameter indicates that the distal end of the guide catheter has moved from the predetermined seated location; displaying an alert if the at least one parameter indicates the distal end of the guide catheter has moved from the predetermined seated location; and adjusting the position of the guide catheter automatically using a robotic catheter system to return the distal end of the guide catheter to the predetermined seated location.
	Quaid teaches:
determining if the at least one parameter indicates that the distal end of the guide catheter has moved from the predetermined seated location (para. 84 describes using various sensors detecting a position parameter to determine that the catheter has moved from the desired pose, where para. 30 states “a haptic device measures or senses the pose (position [i.e. predetermined seated location], orientation, velocity, and/or acceleration) of the surgical instrument” [emphasis added]); and
adjusting the position of the guide catheter automatically using a robotic catheter system (113; para. 36 describes the haptic device as “a robotic device”) to return the distal end of the guide catheter to the predetermined seated location (para. 30 describes the “admittance mode” where the “haptic device measures the wrench at some location on the 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the method of Hunter with the steps of determining if the at least one parameter indicates that the guide catheter has moved from the predetermined seated location and adjusting the position of the guide catheter automatically using a robotic catheter system to return the distal end of the guide catheter to the predetermined seated location as described by Quaid to provide greater flexibility to the surgeon and allow the surgeon to more accurately guide the surgical tool (para. 87) as taught by Quaid.
	Hunter, as modified by Quaid, does not explicitly teach displaying an alert if the at least one parameter indicates the distal end of the guide catheter has moved from the predetermined seated location.
	However, Quaid further teaches displaying an alert (para. 92 describes conveying warning messages or event notifications) if the at least one parameter indicates the guide catheter has moved from the predetermined seated location (paras. 84, 85 describe 
	It would have been further obvious to one of ordinary skill in the art at the time the invention was filed to have modified the method of Hunter, in view of Quaid, by combining the step of displaying an alert from of the embodiment of Fig. 5 of Quaid with the determination that the at least one parameter indicates the guide catheter has moved from the predetermined seated location in the embodiment of Figs. 4A, 4B of Hunter, in view of Quaid, "to support rich interactions between the user and the system" (para. 92) as taught by Quaid.

	Regarding claims 2, 5, 6, 8, and 10, Hunter, as modified by Quaid, teaches the method, system, and program of claim 1, and Hunter further discloses:
Claim 2: the at least one parameter is a physiological characteristic of a patient (col. 4, lines 8-18);
Claim 5: the at least one parameter is a plurality of images of a region of interest that includes the distal end of the guide catheter (194, 200, col. 19, lines 25-44);
Claim 6: the plurality of images are x-ray fluoroscopy images (12; col. 5, lines 33-36);
Claim 8: determining if the at least one parameter indicates that the distal end of the guide catheter has moved from the predetermined seated location comprises comparing the physiological parameter to a predetermined threshold (col. 15, lines 17-20 describes comparison of detected physiological parameters to physiological bounds, i.e. thresholds);


	Regarding claim 11, Hunter teaches a catheter procedure system comprising:
a robotic catheter system (col. 16, line 42-col. 17, line 3) including a bedside system (Fig. 1) to perform a catheter based medical procedure (col. 16, line 42-col. 17, line 3 shows the workstation, i.e. controller, 34 is capable of performing a catheter based medical procedure with the robotic catheter; col. 3, lines 49-56 describes Hunter’s catheter providing “a lumen through which a medical device or medical therapy may be delivered” going on to describe different devices used in catheter based medical procedures that could be passed through and downstream of the guide catheter such as cardiac pacing lead, cardioversion or defibrillation, pharmaceutical agents, ablation catheters), the bedside system comprising:
a guide catheter (52) having a distal end positioned at a predetermined seated location (col. 15, lines 53-64 describes a target site being chosen and the catheter being capable of having it's distal end positioned at the target site), wherein the guide catheter in the predetermined seated location supports delivery of a device to a position downstream of the predetermined seated location to perform a catheter based medical procedure (col. 3, lines 49-56 describes Hunter’s catheter providing “a lumen through which a medical device or medical therapy may be delivered” 
a guide catheter drive mechanism coupled to the guide catheter (34; col. 16, line 54-col. 17, line 3); and
a workstation (34) coupled to the bedside system, the workstation comprising:
a user interface (38);
at least one display (36);
a controller coupled to the bedside system, the user interface, and the at least one display (34; col. 6, lines 10-35 defines work station 34 as "controller or work station" and further defines that the imaging, manipulating, and sensing components are connected and controlled by work station 34), the controller programmed to:
monitor at least one parameter of a catheter procedure (col. 4, lines 8-18).
	But Hunter does not explicitly teach the controller programmed to determine if the at least one parameter indicates that the distal end of the guide catheter has moved from 
	Quaid teaches the controller programmed (36; para. 43) to:
determine if the at least one parameter indicates that the distal end of the guide catheter has moved from the predetermined seated location (para. 84 describes using various sensors detecting a position parameter to determine that the catheter has moved from the desired pose, where para. 30 states “a haptic device measures or senses the pose (position [i.e. predetermined seated location], orientation, velocity, and/or acceleration) of the surgical instrument” [emphasis added]); and
adjust the position of the guide catheter by controlling the guide catheter drive mechanism (113; para. 36 describes the haptic device as “a robotic device”) to return the distal end of the guide catheter to the predetermined seated location (para. 30 describes the “admittance mode” where the “haptic device measures the wrench at some location on the device (or surgical instrument) and acts to modify the position of the instrument”; para. 85, lines 15-19 describes determining the medical device is not in the desired pose, i.e. the predetermined seated location, and generating the haptic interaction forces/torques necessary to guide the medical device toward the target area; para. 83 shows “a method 170 for interactive haptic positioning of a medical device”, and that this method “is preferably executed periodically”, meaning that this method 170, of which para. 85 describes the determination step 172, will correct an incorrectly positioned medical device 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the catheter procedure system of Hunter with the controller programmed to determine if the at least one parameter indicates that the guide catheter has moved from the predetermined seated location and adjust the position of the guide catheter by controlling the guide catheter drive mechanism to return the distal end of the guide catheter to the predetermined seated location as described by Quaid to provide greater flexibility to the surgeon and allow the surgeon to more accurately guide the surgical tool (para. 87) as taught by Quaid.
	Hunter, as modified by Quaid, does not explicitly teach the controller programmed to display an alert on the at least one display if the at least one parameter indicates the distal end of the guide catheter has moved from the predetermined seated location.
	However, Quaid further teaches the controller (36, para. 43) to display an alert on the at least one display (para. 92 describes conveying warning messages or event notifications using visual or audible display, and having computer monitors, projection displays, etc.) if the at least one parameter indicates the guide catheter has moved from the predetermined seated location (paras. 84, 85 describe determination of whether the medical device is in the desired pose and actions to correct when the medical device is not in the desired pose).
	It would have been further obvious to one of ordinary skill in the art at the time the invention was filed to have modified the catheter procedure system of Hunter, in view of Quaid, by combining the controller programmed to display an alert from of the 

	Regarding claims 12, 15-18, and 20, Hunter, as modified by Quaid, teaches the method, system, and program of claim 11, and Hunter further discloses:
Claim 12: the at least one parameter is a physiological characteristic of a patient (col. 4, lines 8-18);
Claim 15: the at least one parameter is a plurality of images of a region of interest that includes the distal end of the guide catheter (194, 200, col. 19, lines 25-44);
Claim 16: the plurality of images are x-ray fluoroscopy images (12; col. 5, lines 33-36);
Claim 17: the plurality of images are ultrasound images (col. 7, lines 12-21);
Claim 18: the controller determining if the at least one parameter indicates that the distal end of the guide catheter has moved from the predetermined seated location comprises comparing the physiological parameter to a predetermined threshold (col. 15, lines 17-20 describes comparison of detected physiological parameters to physiological bounds, i.e. thresholds);
Claim 20: the controller determining if the at least one parameter indicates that the distal end of the guide catheter has moved from the predetermined seated location comprises comparing at least two images of the plurality of images (col. 12, lines 40-48 describes the comparison of one image to another to determine if the catheter is out of position or in position in the navigation field).

	Regarding claim 21, Hunter teaches a non-transitory computer readable storage medium having computer executable instructions for performing a method for maintaining the seating of a guide catheter during a catheter procedure (col. 6, lines 10-35 describe work station 34 as a computer or controller programmed to perform specific functions such as image analysis, sensor data acquisition, etc. and programs are stored in computers or work stations on non-transitory computer readable media), the computer readable storage medium comprising:
program code for monitoring at least one parameter of the catheter procedure (col. 4, lines 8-18; col. 15, lines 21-40), wherein the catheter procedure includes positioning with a robotic catheter system (col. 16, line 42-col. 17, line 3) a distal end of a guide catheter in a predetermined seated location (col. 15, lines 53-64 describes a target site being chosen and the catheter being positioned at the target site using the navigation and road map created), wherein the guide catheter in the predetermined seated location supports delivery of a device to a position downstream of the predetermined seated location to perform a catheter based medical procedure (col. 3, lines 49-56 describes Hunter’s catheter providing “a lumen through which a medical device or medical therapy may be delivered” going on to describe different devices used in catheter based medical procedures that could be passed through and downstream of the guide catheter such as cardiac pacing lead, cardioversion or defibrillation, pharmaceutical agents, ablation catheters. These examples are described as “delivered through a lumen of the catheter body after it has been located at the targeted tissue site” [lines 55-56] which inherently means that the catheter body, i.e. guide catheter, is positioned in the target location, then the medical device or therapy is 
wherein the robotic catheter system (34; col. 16, line 42-col. 17, line 3 describing workstation 34 controlling micro-motion technology within the catheter) includes a bedside system (Fig. 1) having a drive mechanism to perform a catheter based medical procedure with a controller (col. 16, line 42-col. 17, line 3 shows the workstation, i.e. controller, 34 is capable of performing a catheter based medical procedure with the robotic catheter).
	But Hunter does not explicitly teach program code for determining if the at least one parameter indicates that the distal end of the guide catheter has moved from the predetermined seated location; program code for displaying an alert if the at least one parameter indicates the distal end of the guide catheter has moved from the predetermined seated location; and program code for adjusting the position of the guide catheter automatically using a robotic catheter system to return the distal end of the guide catheter to the predetermined seated location.
	Quaid teaches:
program code for determining if the at least one parameter indicates that the distal end of the guide catheter has moved from the predetermined seated location (para. 43 describes processes performed on a computer processor based system running program code to execute method 170, and para. 84 describes using various sensors detecting a position parameter to determine that the catheter has moved from the desired pose, where para. 30 states “a haptic device measures or senses the pose (position [i.e. predetermined of the surgical instrument” [emphasis added]); and
program code (para. 43 describe processes performed on a computer processor based system running program code to execute method 170) for adjusting the position of the guide catheter automatically using a robotic catheter system (113; para. 36 describes the haptic device as “a robotic device”) to return the distal end of the guide catheter to the predetermined seated location (para. 30 describes the “admittance mode” where the “haptic device measures the wrench at some location on the device (or surgical instrument) and acts to modify the position of the instrument”; para. 85, lines 15-19 describes determining the medical device is not in the desired pose, i.e. the predetermined seated location, and generating the haptic interaction forces/torques necessary to guide the medical device toward the target area; para. 83 shows “a method 170 for interactive haptic positioning of a medical device”, and that this method “is preferably executed periodically”, meaning that this method 170, of which para. 85 describes the determination step 172, will correct an incorrectly positioned medical device even if it has somehow moved from the desired pose at some point between periodic runs of the method 170).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the non-transitory computer readable storage medium having computer executable instructions for performing the method of Hunter with the program code for determining if the at least one parameter indicates that the guide catheter has moved from the predetermined seated location and the program code for adjusting the position of the guide catheter automatically using a robotic catheter system to return the distal end of the guide catheter to the predetermined seated location as described by Quaid 
	Hunter, as modified by Quaid, does not explicitly teach program code for displaying an alert if the at least one parameter indicates the guide catheter has moved from the predetermined seated location.
	However, Quaid further teaches program code (para. 43 describe processes performed on a computer processor based system running program code to execute method 170) for displaying an alert (para. 92 describes conveying warning messages or event notifications) if the at least one parameter indicates the distal end of the guide catheter has moved from the predetermined seated location (paras. 84, 85 describe determination of whether the medical device is in the desired pose and actions to correct when the medical device is not in the desired pose).
	It would have been further obvious to one of ordinary skill in the art at the time the invention was filed to have modified the method of Hunter, in view of Quaid, by combining the program code for displaying an alert from of the embodiment of Fig. 5 of Quaid with the program code for determining that the at least one parameter indicates the guide catheter has moved from the predetermined seated location in the embodiment of Figs. 4A, 4B of Hunter, in view of Quaid, "to support rich interactions between the user and the system" (para. 92) as taught by Quaid.

	Regarding claims 22 and 23, Hunter, as modified by Quaid, teaches the method, system, and program of claim 21, and Hunter further discloses:

Claim 23: the at least one parameter is a plurality of images of a region of interest that includes the distal end of the guide catheter (194, 200, col. 19, lines 25-44).

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter, as modified by Quaid, as applied to claims 2 and 12 above, and further in view of U.S. Patent 5,395,353 to Robert M. Scribner (Scribner).
	Regarding claim 3, Hunter, as modified by Quaid, teaches the method according to claim 2, but does not explicitly teach the physiological characteristic is one of a damping characteristic of a blood pressure waveform and a ventricularization characteristic of a blood pressure waveform.
	Scribner teaches the physiological characteristic is one of a damping characteristic of a blood pressure waveform (col. 11, lines 13-32) and a ventricularization characteristic of a blood pressure waveform.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the method of Hunter, in view of Quaid, with the physiological characteristic is one of a damping characteristic of a blood pressure waveform as in Scribner to enhance positioning ability of the user (col. 1, lines 6-12) as taught by Scribner.

	Regarding claim 13, Hunter, as modified by Quaid, teaches the system according to claim 12, but does not explicitly teach the physiological characteristic is one of a 
	Scribner teaches the physiological characteristic is one of a damping characteristic of a blood pressure waveform (col. 11, lines 13-32) and a ventricularization characteristic of a blood pressure waveform.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system of Hunter, in view of Quaid, with the physiological characteristic is one of a damping characteristic of a blood pressure waveform as in Scribner to enhance positioning ability of the user (col. 1, lines 6-12) as taught by Scribner.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter, as modified by Quaid, as applied to claims 2 and 12 above, and further in view of U.S. Patent Application Publication 2012/0136242 to Wenkang Qi et al. (Qi).
	Regarding claim 4, Hunter, as modified by Quaid, teaches the method of claim 2, but does not teach the physiological characteristic is a ST waveform of an electrocardiogram.
	Qi teaches the physiological characteristic is a ST waveform of an electrocardiogram (para. 245).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the method of Hunter, in view of Quaid, with the physiological characteristic is a ST waveform of an electrocardiogram as in Qi to determine a position of the instrument within the blood vessel (para. 33) as taught by Qi.

	Regarding claim 14, Hunter, as modified by Quaid, teaches the system of claim 12, but does not teach the physiological characteristic is a ST waveform of an electrocardiogram.
	Qi teaches the physiological characteristic is a ST waveform of an electrocardiogram (para. 245).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system of Hunter, in view of Quaid, with the physiological characteristic is a ST waveform of an electrocardiogram as in Qi to determine a position of the instrument within the blood vessel (para. 33) as taught by Qi.

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter, in view of Quaid, as applied to claim 1 above, and further in view of U.S. Patent 7,887,549 to Tal Wenderow et al. (Wenderow).
Regarding claim 25, Hunter, as modified by Quaid, teaches the method of claim 1, but does not teach the robotic catheter system further includes a second drive mechanism to robotically drive a percutaneous device through the guide catheter; wherein the percutaneous device is one of a guide wire, working catheter, catheter balloon, and stent.
Wenderow teaches the robotic catheter system (10) further includes a second drive mechanism (52) to robotically drive a percutaneous device through the guide catheter (54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified robotic catheter system of the method of Hunter, in view of Quaid, with the second drive mechanism to robotically drive a 

Regarding claim 26, Hunter, as modified by Quaid, and further in view of Wenderow, teaches the method of claim 1, but does not teach the percutaneous device is one of a guide wire, working catheter, catheter balloon, and stent.
Wenderow further teaches the percutaneous device is one of a guide wire, working catheter (54), catheter balloon, and stent.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified robotic catheter system of the method of Hunter, in view of Quaid, and further in view of Wenderow, where the percutaneous device is one of a […] working catheter […] as further taught by Wenderow to allow a guide wire and working catheter to be accurately controlled independent of one another (col. 6, lines 48-54) as suggested by Wenderow.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Hunter, as modified by Quaid, and further modified by Wenderow, as applied to claim 25 above, and further in view of U.S. Patent 5,246,007 to Jeffrey S. Frisbie et al. (Frisbie).
Regarding claim 27, Hunter, as modified by Quaid, and further modified by Wenderow, teaches the method of claim 25, but does not teach the step of positioning a distal end of a guide catheter in the predetermined seated location includes positioning the 
Frisbie teaches the step of positioning a distal end of a guide catheter in the predetermined seated location includes positioning the distal end of the guide catheter in an ostium of a left coronary artery with a distal end of a lumen of the guide catheter being coaxial with the left coronary artery (Fig. 4; col. 4, lines 27-31 describes “placing the catheter adjacent the ostium 58 and in the left coronary artery 61”, where Fig. 4 shows catheter 22 with the lumen of the catheter 18 (see Fig. 2) coaxial with the left coronary artery 61, which is shown in Fig. 4 as having guide wire coming out of the lumen 18 and into the left coronary artery).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the step of positioning a distal end of a guide catheter in the predetermined seated location in the method of Hunter, in view of Quaid, and further in view of Wenderow, with the step of positioning the distal end of the guide catheter in an ostium of a left coronary artery with a distal end of a lumen of the guide catheter being coaxial with the left coronary artery as in Frisbie, to position the guiding catheter in the coronary ostium for the purpose of evaluating total cardia output during coronary catheterization (col. 2, lines 5-11) as taught by Frisbie.

Claims 9 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter in view of Scribner.
	Regarding claim 9, Hunter teaches a method for monitoring the seating of a guide catheter during a catheter procedure (abstract); the method comprising:

monitoring at least one parameter of the catheter based medical procedure (col. 4, lines 8-18);
determining if the at least one parameter indicates that the distal end of the guide catheter is not in the predetermined seated location (col. 4, lines 8-18; col. 15, lines 34-41; col. 17, line 63-col. 18, line 17 describes the physiological parameters being used to create landmarks identifying various locations for determination of the location of the catheter based on what would be expected at those positions, thereby determining using at least one parameter if the catheter was not in the predetermined seated location, such as during initial advancement toward the target site in the patient);

adjusting the position of the guide catheter automatically using a robotic catheter system to return the distal end of the guide catheter to the predetermined seated location (col. 4, lines 19-24; col. 16, line 42-col. 17, line 3 describes automatic positioning which is capable of returning the catheter to any desired target location), wherein the robotic catheter system (34; col. 16, line 42-col. 17, line 3 describing workstation 34 controlling micro-motion technology within the catheter) includes a bedside system (Fig. 1) having a drive mechanism to perform the catheter based medical procedure with a controller (col. 16, line 42-col. 17, line 3 shows the workstation, i.e. controller, 34 is capable of performing the catheter based medical procedure with the robotic catheter);
wherein the at least one parameter is a plurality of images of the region of interest that includes the distal end of the guide catheter (194, 200, col. 19, lines 25-44).
	But Hunter does not teach the step of determining if the at least one parameter indicates that the distal end of the guide catheter is not in the predetermined seated location comprises delivering a contrast agent through the guide catheter and determining if a flow path of the contrast agent is outside of a target location.
	Scribner teaches the step of determining if the at least one parameter indicates that the distal end of the guide catheter is not in the predetermined seated location comprises delivering a contrast agent through the guide catheter and determining if a flow path of the contrast agent is outside of a target location (col. 1, lines 49-55 describes the surgeon 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the step of determining if the at least one parameter indicates that the distal end of the guide catheter is not in the predetermined seated location in the method of Hunter with the step of delivering a contrast agent through the guide catheter and determining if a flow path of the contrast agent is outside of a target location of Scribner to view the tip position relative to the target seat (col. 1, lines 49-55) as taught by Scribner.

	Regarding claim 24, Hunter, as modified by Scribner, teaches the method of claim 9, where Hunter further teaches the target location is a target blood vessel (col. 14, lines 26-27).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hunter in view of U.S. Patent Application Publication 2004/0102697 to Rami Evron (Evron).
	Regarding claim 19, Hunter teaches a catheter procedure system comprising:
a robotic catheter system (col. 16, line 42-col. 17, line 3) including a bedside system (Fig. 1) to perform a catheter based medical procedure (col. 16, line 42-col. 17, line 3 shows the workstation, i.e. controller, 34 is capable of performing a catheter based medical procedure with the robotic catheter; col. 3, lines 49-56 describes Hunter’s catheter 
a guide catheter (52) having a distal end positioned at a predetermined seated location (col. 15, lines 53-64 describes a target site being chosen and the catheter being capable of having it's distal end positioned at the target site), wherein the guide catheter in the predetermined seated location supports delivery of a device to a position downstream of the predetermined seated location to perform a catheter based medical procedure (col. 3, lines 49-56 describes Hunter’s catheter providing “a lumen through which a medical device or medical therapy may be delivered” going on to describe different devices used in catheter based medical procedures that could be passed through and downstream of the guide catheter such as cardiac pacing lead, cardioversion or defibrillation, pharmaceutical agents, ablation catheters. These examples are described as “delivered through a lumen of the catheter body after it has been located at the targeted tissue site” [lines 55-56] which inherently means that the catheter body, i.e. guide catheter, is positioned in the target location, then the medical device or therapy is passed through the lumen out the catheter body, at which point it is disposed downstream of the catheter body); and
a guide catheter drive mechanism coupled to the guide catheter (34; col. 16, line 54-col. 17, line 3); and

a user interface (38);
at least one display (36);
a controller coupled to the bedside system, the user interface, and the at least one display (34; col. 6, lines 10-35 defines work station 34 as "controller or work station" and further defines that the imaging, manipulating, and sensing components are connected and controlled by work station 34), the controller programmed to:
monitor at least one parameter of the catheter procedure (col. 4, lines 8-18);
display an alert on the at least one display if the at least one parameter indicates the distal end of the guide catheter is not in the predetermined seated location (Fig. 7 displays the location of the catheter 157 relative to the target 158 thereby visually alerting the user that the catheter is out of position); and
adjust the position of the guide catheter by controlling the guide catheter drive mechanism to return the distal end of the guide catheter to the predetermined seated location (col. 4, lines 19-24; col. 16, line 42-col. 17, line 3 describes automatic positioning which is capable of returning the catheter to any desired target location);
wherein the at least one parameter is a plurality of images of the region of interest that includes the distal end of the guide catheter (194, 200, col. 19, lines 25-44).

	Evron teaches the controller (115) programmed to determine if the at least one parameter indicates that the distal end of the guide catheter is not in the predetermined seated location by delivering a contrast agent through the guide catheter (para. 40 describes delivering the contrast agent) and determining if a flow path of the contrast agent is outside of a target location (para. 40 uses the image created by the contrast to show if the catheter tip is in the predetermined seated location or not, if not the image is further used to guide the catheter tip to the predetermined seated location “using fluoroscopy and short injections of contrast material”; paras. 41 and 42 describes the use of contrast material in determining the position of the catheter relative to the desired location in the patient’s vasculature using an image of the device created using the flow of contrast agent, where if the flow of contrast agent indicates the distal end of the catheter is outside the desired location then the catheter is moved closer to the desired location an another image is taken and if the catheter is position properly then the flow of contrast agent will show the catheter positioned properly, i.e. the contrast agent flow will not be outside the target location).
	It would have been further obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system of Hunter with the controller programmed to determine if the at least one parameter indicates that the distal end of the guide catheter is not in the predetermined seated location by delivering a contrast agent through the guide catheter and determining if a flow path of the contrast agent is outside of a target location .

Response to Arguments
Applicant's arguments filed 30 September 2020 have been fully considered but they are not persuasive.
Applicant argues that Hunter, in view of Quaid, does not teach or suggest “the guide catheter in the predetermined seated location supports delivery of a device to a position downstream of the predetermined seated location” because the Examiner’s citation of Hunter col. 3, lines 49-50 teaches that Hunter’s catheter has “a lumen through which a medical device or medical therapy may be delivered” does not teach or suggest Hunter delivers a medical device downstream of the predetermined seated location (Remarks pgs. 9-10). This is not persuasive because, as discussed in the rejection above, Hunter teaches the catheter body is positioned at a targeted tissue site, and then “other medical devices or therapies may be delivered through a lumen of the catheter body” (col. 3, lines 54-56) which inherently teaches that the medical devices are delivered downstream of the targeted tissue site, i.e. the predetermined seated location, because the medical devices were delivered “after [the catheter body/guide catheter] has been located at a targeted tissue site” leaving the only place the device can go from the lumen of the guide catheter is downstream of the targeted tissue site/predetermined seated location.
Applicant argues that Hunter, in view of Quaid, does not teach or suggest determining whether the distal end has moved from a seated location and automatically returning the distal end to the seated location. Applicant argues that Quaid’s desired pose was identified as the predetermined seated location in the rejection, but Quaid determines the forces/torques “so that 
Applicant argues that Hunter, in view of Scribner, with respect to claim 9 and Hunter in view of Evron with respect to claim 19 does not teach or suggest “adjusting the position of the guide catheter automatically using a robotic catheter system to return the distal end of the guide catheter to the predetermined seated location” because while Hunter discloses steering the catheter in an automated manner Hunter does not teach returning the distal end of the guide catheter to the predetermined seated location (Remarks. Pgs. 14-15). Applicant’s argument is not persuasive.
First, claim 9 recites “determining if the at least one parameter indicates that the distal end of the guide catheter is not in the predetermined seated location” (emphasis added) and likewise in claim 19, “determine if the at least one parameter indicates that the distal end of the guide catheter is not in the predetermined seated location” (emphasis added) whereas claims 1, 11 and 21 recite “determining if the at least one parameter indicates that the distal end of the guide catheter has moved from the predetermined seated location” (claim 1 is representative, emphasis added). 
Second, claim 9 recites “adjusting the position of the guide catheter automatically using a robotic catheter system to return the distal end of the guide catheter to the predetermined seated location” (emphasis added) and claim 19 recites “adjust the position of the guide catheter by controlling the guide catheter drive mechanism to return the distal end of the guide catheter to the predetermined seated location” (emphasis added). The italicized limitation is reciting the intended result of the positively recited process/programmed step of adjusting the position of the guide catheter automatically using a robotic catheter system. Since the claim as a whole covers both the initial movement to the predetermined seated location and returning to the predetermined seated location, the result of the process step is met as long as the process step itself is capable of returning the distal end of the guide catheter to the predetermined seated location. Hunter, as described in the rejection above, teaches a steering mechanism that automatically positions the catheter in the desired location, which means the steering mechanism is also capable of returning the distal end of the guide catheter to the predetermined seated location.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY ROSS WILSON whose telephone number is (571)270-5899.  The examiner can normally be reached on Monday-Friday 8 am- 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LRW/Examiner, Art Unit 3783                                                                                                                                                                                                        
/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        06/16/2021